       Case 4:21-cv-00257-AW-MAF Document 5 Filed 09/10/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

AYOKUNIE OSCEOLA KWANZAA,
      Plaintiff,
v.                                                 Case No. 4:21-cv-257-AW-MAF
TRUIST FINANCIAL CORPORATION,
     Defendant.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      Having considered the magistrate judge’s report and recommendation, ECF

No. 4, to which there has been no objection, I conclude the case should be dismissed.

The report and recommendation is adopted and incorporated into this order. The

clerk will enter a judgment that says, “This case is dismissed for failure to prosecute

and failure to comply with a court order.” The clerk will then close the file.

      SO ORDERED on September 10, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
